Order entered January 8, 2020




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00720-CR

                             GABRIEL ADRIAN GUERRA, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 380th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 380-81860-2018

                                             ORDER
        Before the Court is appellant’s January 6, 2020 motion for extension of time to file his

brief. We GRANT his motion and ORDER the brief received along with the motion filed as of

the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE